DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “The apparatus of claim 8, wherein the 2D material includes one or more of: Bi, Se, Te, Se, Sb, W, Te, Pt, Mo, or S”.  Te is listed twice. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claim 16 recites the limitation “The apparatus of claim 14, comprises a conductor coupled to the second structure, wherein the conductor comprises a material which includes one or more of Cu, Ag, Al, Au, Co, W, Ta, Ni, or graphene”.  Claim 16 recites “a conductor” and 16 depends on claim 14 however claim 14 already includes a conductor. Additionally, Claim 16 recites “the second structure” and 16 depends on claim 14 however claim 14 does not include a second structure. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite. For the purposes of compact prosecution, the claim will be interpreted as follows: Claim 16: The apparatus of claim 14, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3-7, 13-14 and 16-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Patent Application Publication No 2018/0287052) hereinafter referred to as Wang. 
Per Claim 1 Wang discloses (see figure 2A) an apparatus, comprising
a first structure (12) comprising a magnet having free or unpinned magnetization; 
a second structure (30) comprising multiferroic material, 
wherein the second structure is adjacent to the first structure (see figure 2A); and 
an interconnect comprising spin orbit material (42), 
wherein the interconnect is adjacent to the first structure (see figure 2A)
Per Claim 3 Wang discloses (see figure 2A) the apparatus of claim 1 including where the magnet has perpendicular magnetization relative to a plane of a device. (see [0054] and fig. 2A)
Per Claim 4 Wang discloses (see figure 2A) the apparatus of claim 1 including where the magnet is one of a paramagnet or ferromagnet. [0054]
Per Claim 5
Per Claim 6 Wang discloses (see figure 2A) the apparatus of claim 1 including where the magnet comprises one or a combination of materials which includes one or more of a Heusler alloy, Co, Fe, Ni, Gd, B, Ge, Ga, permalloy, or Yttrium Iron Garnet (YIG), and wherein the Heusler alloy is a material which includes one or more of Cu, Mn, Al, In, Sn, Ni, Sb, Ga, Co, Fe, Si, Pd, Sb, Si, V, or Ru. [0074-75]
Per Claim 7 Wang discloses (see figure 2A) the apparatus of claim 1 including where the spin orbit material includes one or more of: 3- Tantalum (n-Ta), Ta, n-Tungsten (j3-W), W, Platinum (Pt), Copper (Cu) doped with elements including on of Iridium, Bismuth or elements of 3d, 4d, 5d and 4f, 5f periodic groups, Ti, S, W, Mo, Se, B, Sb, Re, La, C, P, La, As, Sc, O, Bi, Ga, Al, Y, In, Ce, Pr, Nd, F, Ir, Mn, Pd, or Fe. [0094]
Per Claim 13 Wang discloses (see figure 2A) the apparatus of claim 1 including a conductor (34) coupled to the second structure, wherein the conductor comprises a material which includes one or more of Cu, Ag, Al, Au, Co, W, Ta, Ni, or graphene. [0088] The examiner notes that the term "coupled" includes "directly coupled" (no intermediate materials, elements or space disposed therebetween) and "indirectly coupled” (intermediate materials, elements or space disposed therebetween).
Per Claim 14 Wang discloses (see figure 2A) an apparatus, comprising
a conductor (34); 
a structure (30) comprising multiferroic material, 
wherein the structure is adjacent to the conductor; (see figure 2A) The examiner notes that the term "adjacent" includes "directly adjacent" (no intermediate materials, elements or space disposed therebetween) and "indirectly adjacent" (intermediate materials, elements or space disposed therebetween) 
an interconnect comprising spin orbit material (42),
 wherein the interconnect is adjacent to the first structure (see figure 2A)
Per Claim 16 Wang discloses (see figure 2A) the apparatus of claim 14 including where the conductor comprises a material which includes one or more of Cu, Ag, Al, Au, Co, W, Ta, Ni, or graphene. [0088]
Per Claim 17 Wang discloses (see figure 2A) the apparatus of claim 14 including where the spin orbit material includes one or more of: 3- Tantalum (n-Ta), Ta, n-Tungsten (j3-W), W, Platinum (Pt), Copper (Cu) doped with elements including on of Iridium, Bismuth or elements of 3d, 4d, 5d and 4f, 5f periodic groups, Ti, S, W, Mo, Se, B, Sb, Re, La, C, P, La, As, Sc, O, Bi, Ga, Al, Y, In, Ce, Pr, Nd, F, Ir, Mn, Pd, or Fe. [0094]

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 2, 8, 10-12, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 19-20 are allowed.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894